DETAILED ACTION
Claims 1-27 are presented for examination, of which, claims 23, 25 and 27 have been canceled. 
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is NON-Final.
Claims 1, 8 and 15 are independent claims. 
This action is responsive to the following communication: corresponding claims filed on 02-23-2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 11-12, 14-16 and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. [Publication No. 2011/0218703 A1] in view of Arora et al. [Publication No. 2019/0287140 A1] and further view of Landolsi et al. [Publication No. 2018/0204393 A1] and further view of Maeda et al. [Publication No. 2013/0278221]

As per claims 1, 8, 15, Uchida et al. discloses a method, comprising: 
the current value and the voltage value are sent to the battery ECU 44.  The battery ECU calculates a state of charge (SOC) of the battery 11 on the basis of the current value and the voltage value [ 0044] associated with the battery of the vehicle 10 [ Figs 2-3]
identifying, based on the detected one or more operating parameters of the vehicle, a battery-critical event; [inter alia: the voltage value of the battery 11 is measured by the voltage sensor 42, and the current value is measured by the current sensor 43, and the current value and the voltage value are sent to the battery ECU 44.  The battery ECU calculates a state of charge (SOC) of the battery 11 on the basis of the current value and the voltage value. [0044, Figs 2-3] According to Uchida, the measurements collected is an effort to gather the state of the charge associated with determining the critical state of battery “degradation” [0053]
communicating, via a network and to a central server, [databases] information associated with the detected one or more operating parameters of the vehicle; [inter alia; The battery diagnosis portion 102 measures the state of a battery of the vehicle 10, or reads out results of measurements that an ECU of the vehicle has carried out, and then perform diagnosis, and stores results of the diagnosis in a diagnostic result database. [0035] Thereby, Uchida’s teaching of collecting battery measurements from the vehicle and then storing said measurements in one or more relevant databases, this process to a person of ordinary skill in the art is similar to the claimed expression “communication over a network to a central server” information to a about a vehicle.
aggregating, using the central server, information associated with the detected one or more operating parameters of the vehicle and the identified battery-critical event; and .[inter alia: Uchida discloses collecting battery measurements from the vehicle and then storing said measurements in one or more relevant databases [0035]. Such database may be the information accumulation portion 104, “that accumulates degradation information regarding the battery which the battery diagnosis portion” [038]
querying the information associated with the detected one or more operating parameters of the vehicle and the identified battery-critical event to ascertain a usage history of the battery.[inter alia: a terminal 110B so as to call up information that includes results of determination of an abnormal cell or module and also characteristics thereof, from the database 104A, and to display the information on a monitor screen of the terminal 110B.  Besides, the maintenance-repair shop, such as a 
car dealer or the like, operates another terminal 110C so as to calculate the remaining service life of the battery as a whole at the time of the replacement of one or more of the modules of the battery on the basis of the diagnostic results stored in the database 104A, and so as to access a database 104B and display the result of determination about the remaining service life on a monitor screen of the terminal 110C. [036] Furthermore, paragraph [0038] states…” information accumulation portion 104 that accumulates degradation information regarding the battery which the battery diagnosis portion 102 has diagnosed”. Thereby, a dealer from one of the portal computers 110 may query such information degradation of the battery and whether needs replacing.  
	wherein the one or more sensors further comprise a battery load sensor; [inter alia: [the voltage value of the battery 11 is measured by the voltage sensor 42, and the current value is measured by the current sensor 43, and the current value and the voltage value are sent to the battery ECU 44.  The battery ECU calculates a state of charge (SOC) of the battery 11 on the basis of the current value and the voltage value; 005, 0044, Fig 7]
wherein the one or more operating parameters further comprise a charging event experienced by the battery of the vehicle; and [inter alia:  the voltage value of the battery 11 is measured by the voltage sensor 42, and the current value is measured by the current sensor 43, and the current value and the voltage value are sent to the battery ECU 44.  The battery ECU calculates a state of charge (SOC) of the battery 11 on the basis of the current value and the voltage value; 005, 0044,Fig 7]
wherein determining that the condition or combination of conditions has resulted in the degradation of battery life for the battery comprises determining that the condition or combination of conditions was present during the detected charging event experienced by the battery. [inter alia: Uchida discloses a battery condition using a sensor that measures current value, voltage of battery, resistance value,….. SOC ( ¶ 0044 & Fig 7). According to Uchida, these calculated values determine condition of battery degradation as a function of battery usage ¶ 005. In one particular instance, the battery usage is calculated based on a re-measure the SOC or the like by performing the “charging and discharging of the battery 11”, [¶ 0060] in which the diagnostic result is then displayed according to Figs 6-7.  Figures 6-7 disclose the degradation of battery by displaying the condition of battery based on whether “increase in the internal resistance value”, “SOC”, “remaining life of battery”, “RANK”…etc] 

	Uchida et al. does not appear to explicitly disclose aggregate using a server and in a blockchain and querying from the blockchain information associated with a vehicle. 
	However, Arora et al. explicitly discloses the invention to aggregate using a server and in a blockchain and querying from the blockchain information associated with a vehicle. [Inter alia: the processing server 102 may include a vehicle database 206.  The vehicle database 206 may be configured to store a plurality of vehicle profiles 208 using a suitable data storage format and schema.  The vehicle database 206 may be a relational database that utilizes structured query language for the storage, identification, modifying, updating, accessing, etc. of structured data sets stored therein.  Each vehicle profile 208 may be a structured data set configured to store data related to a vehicle 104.  A vehicle profile 208 may include at least telematics data received for the 
related vehicle 104 and may also include any other data received for the 
vehicle, such as characteristics data, communication data for an associated 
telematics device 106, valuations, etc. In some embodiments, the vehicle 
database 206 may be a blockchain, where each vehicle profile 208 may be a data 
value stored in a block in the blockchain; 0035]
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Uchida et al. and Arora et al. because, both references are in the same field of endeavor. Uchida’s teaching of storing and querying information associated with a vehicle using blockchain technology would enhance Uchida's system by allowing a decentralized vetting process that makes the exchange of information more secure thus improving communication from being hacked. 
Uchida as modified is directed to invention of diagnosing battery degradation caused from “environmental issues” and “time”. [Uchida; 004-005] Uchida as modified does not distinctly disclose the following:
detecting, using one or more sensors, one or more environmental condition sensors, comprising one or more environmental conditions in, around, or otherwise associated with a battery of the vehicle; and
wherein identifying the battery-critical event comprises determining that a
condition or combination of conditions in, around, or otherwise associated with the battery of the vehicle has resulted in a degradation of battery life for the battery.
Uchida as modified does not distinctly discloses disclose diagnosing battery degradation as a function of temperature associated with battery. 
However, Landolsi et al. explicitly discloses the following: 
detecting, using one or more sensors, one or more environmental condition sensors, comprising one or more environmental conditions in, around, or otherwise associated with a battery of the vehicle; and [inter alia: Landolsi abstract states “Methods and systems are provided for reliably prognosing a vehicle component, such as a vehicle battery”, in which the “state of degradation of the component is predicted based on a metric that is derived from a sensed vehicle operating parameter”. According to Landolsi, these sensed metrics include “ temperature, pressure, and humidity”, [0048, Figs 5] therefore, it follows for a person having ordinary skill in the art at the time the invention was filed, that the battery degradation is a function of environmental conditions, in this instance, at least temperature, humidity and pressure.   
wherein identifying the battery-critical event comprises determining that a
condition or combination of conditions in, around, or otherwise associated with the battery of the vehicle has resulted in a degradation of battery life for the battery. [inter alia: Landolsi abstract states “Methods and systems are provided for reliably prognosing a vehicle component, such as a vehicle battery”, in which the “state of degradation of the component is predicted based on a metric that is derived from a sensed vehicle operating parameter”. According to Landolsi, these sensed metrics include “ temperature, pressure, and humidity”, [0048, Figs 5] therefore, it follows for a person having ordinary skill in the art at the time the invention was filed, that the battery degradation is a function of environmental conditions, in this instance, at least temperature, humidity and pressure. Moreover, Landolsi’s teachings, and in part Figure 5 further illustrates a sensing method that “includes estimating and/or measuring temperature conditions”. These sensing methods are used to determine whether “the battery degraded due to a temperature issue (e.g., due to overheating)”. 
	wherein the one or more sensors further comprise a battery load sensor; [The model may use the measured parameters to estimate a current state of the battery's internal resistance and internal capacitance. ¶ 006, 0039, 0068 ]
	wherein the one or more operating parameters further comprise a charging event experienced by the battery of the vehicle; and [component based on a previous history of degradation behavior of the component, sensed data for parameters relating to the component such as real-time vehicle driving statistics, [¶ 0039] or [the component is a system battery, the determined metric is one or more of a battery resistance and a battery capacitance, and the sensed vehicle operating parameter includes one or more of a battery current and a battery voltage.  Measuring the battery parameters in real-time includes measuring during vehicle operation, as vehicle and engine operating conditions change.  For example, the vehicle operating parameter may be sensed during transient and steady-state vehicle operating conditions.  The controller may subsequently weight the vehicle operating parameter sensed during transient vehicle operating conditions differently (e.g., higher than) the vehicle operating parameter sensed during steady-state vehicle operating conditions.those compiled over a current vehicle drive cycle ¶ 0069)
	wherein determining that the condition or combination of conditions has resulted in the degradation of battery life for the battery comprises determining that the condition or combination of conditions was present during the detected charging event experienced by the battery [ ¶ 0038 states that “Electric machine 52 may also be 
operated as a generator to provide electrical power to charge battery 58, for 
example during a braking operation” and  “a component based on a previous history of degradation behavior of the component, sensed data for parameters relating to the component such as real-time vehicle driving statistics, [¶ 0039] or [the component is a system battery, the determined metric is one or more of a battery resistance and a battery capacitance, and the sensed vehicle operating parameter includes one or more of a battery current and a battery voltage.  Measuring the battery parameters in real-time includes measuring during vehicle operation, as vehicle and engine operating conditions change.  For example, the vehicle operating parameter may be sensed during transient and steady-state vehicle operating conditions.  The controller may subsequently weight the vehicle operating parameter sensed during transient vehicle operating conditions differently (e.g., higher than) the vehicle operating parameter sensed during steady-state vehicle operating conditions.those compiled over a current vehicle drive cycle ¶ 0069,  0038, Fig 5). Therefore, measuring real time parameters such as battery current, voltage, resistance during vehicle operation use that also includes breaking which charges the battery to a PHOSITA is similar to the claimed expression.
	It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Uchida as modified and Landolsi et al. because, all references are in the same field of endeavor. Landolsi’s teaching of calculating the level of battery degradation based on one or more environment sensed conditions would enhance Uchida's as modified system by predicting more accurately the battery health status thus improving vehicle diagnostics for the occupant and manufacturer. 
Uchida as modified does not distinctly disclose battery degradation during a charging event during a fixed time period.
However, Maeda et al. discloses that. In particular, Maeda discloses the following:
wherein determining that the condition or combination of conditions has resulted in the degradation of battery life for the battery comprises determining that the condition or combination of conditions was present during the detected charging event experienced by the battery. [The method of detecting battery degradation level detects the change in residual capacity (.DELTA.SOC) for one charging period or one discharging period of a battery 1 being charged and discharged.
; abstract, Fig 3-4] 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Uchida as modified and Maeda et al. because, all references are in the same field of endeavor. Maeda’s teaching of calculating the level of battery degradation based at specific time interval while at least charging would enhance Uchida's as modified system by predicting more accurately the battery health status thus improving vehicle diagnostics for the occupant and manufacturer.

 As per claim 8 recite similar features to those recited in claims 1, and therefore it is equivalent, and rejected for reasons similar to those discussed above.
As per claim 15 recite similar features to those recited in claims 1, and therefore it is equivalent, and rejected for reasons similar to those discussed above.
As per claims 2, 9, 16 Uchida as modified discloses wherein the information associated with the detected one or more operating parameters of the vehicle is communicated, via the network and to the central server, [inter alia: the voltage value of the battery 11 is measured by the voltage sensor 42, and the current value is measured by the current sensor 43, and the current value and the voltage value are sent to the battery ECU 44.  The battery ECU calculates a state of charge (SOC) of the battery 11 on the basis of the current value and the voltage value [ 0044] associated with the battery of the vehicle 10 [ Figs 2-3] The battery diagnosis portion 102 measures the state of a battery of the vehicle 10, or reads out results of measurements that an ECU of the vehicle has carried out, and then perform diagnosis, and stores results of the diagnosis in a diagnostic result database. [0035]
using a communication module of the vehicle. [Arora et al.; communication  module 204; Fig 2]
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Uchida et al. and Arora et al. because, both references are in the same field of endeavor. Uchida’s teaching of self-communication module would enhance Uchida's system by allowing information being communicated directly without the need for an external communication adapter to communicate to an external system, thus expediting and conveniently enhancing communication of vehicle data. 
As per claim 11, Uchida as modified discloses wherein the vehicle has a communication module adapted to communicate information associated with the identified battery-critical event to the central server via the network. [inter alia: the voltage value of the battery 11 is measured by the voltage sensor 42, and the current value is measured by the current sensor 43, and the current value and the voltage value are sent to the battery ECU 44.  The battery ECU calculates a state of charge (SOC) of the battery 11 on the basis of the current value and the voltage value [ 0044] associated with the battery of the vehicle 10 [ Figs 2-3] The battery diagnosis portion 102 measures the state of a battery of the vehicle 10, or reads out results of measurements that an ECU of the vehicle has carried out, and then perform diagnosis, and stores results of the diagnosis in a diagnostic result database. [0035] [Arora et al.; communication  module 204; Fig 2]
As per claim 12, Uchida as modified discloses wherein the central server is adapted to identify the battery-critical event. [inter alia; The battery diagnosis portion 102 measures the state of a battery of the vehicle 10, or reads out results of measurements that an ECU of the vehicle has carried out, and then perform diagnosis, and stores results of the diagnosis in a diagnostic result database. [0035], Furthermore, Uchida discloses a terminal 110B so as to call up information that includes results of determination of an abnormal cell or module and also characteristics thereof, from the database 104A, and to display the information on a monitor screen of the terminal 110B.  Besides, the maintenance-repair shop, such as a car dealer or the like, operates another terminal 110C so as to calculate the remaining service life of the battery as a whole at the time of the replacement of one or more of the modules of the battery on the basis of the diagnostic results stored in the database 104A, and so as to access a database 104B and display the result of determination about the remaining service life on a monitor screen of the terminal 110C. [036] Furthermore, paragraph [0038] states…” information accumulation portion 104 that accumulates degradation information regarding the battery which the battery diagnosis portion 102 has diagnosed”. Thereby, a dealer from one of the portal computers 110 may query such information degradation of the battery and whether needs replacing.  
As per claim 3. Uchida as modified wherein the battery-critical event is identified using a control unit of the vehicle; and [inter alia: Uchida et al.; The vehicle battery diagnosis system 100 includes: a battery diagnosis portion 102 that is connected to the vehicle 10 owned by a user, and that performs diagnosis of the battery;
wherein the method further comprises communicating, via the network and to the central server, information associated with the identified battery-critical event. [Uchida et al.; The battery diagnosis portion 102 measures the state of a battery of the vehicle 10, or reads out results of measurements that an ECU of the vehicle has carried out, and then perform diagnosis, and stores results of the diagnosis in a diagnostic result database [0035] which means for the information to be communicated to a database, it is implied that there is a communication module to perform such function], [Arora et al.; communicating vehicle information via a communication  module 204 communicated to at least a processing server; Fig 1-2]
As per claim 4, Uchida as modified wherein the information associated with the identified battery-critical event is communicated, via the network and to the central server, using a communication module of the vehicle. [Uchida et al.; The battery diagnosis portion 102 measures the state of a battery of the vehicle 10, or reads out results of measurements that an ECU of the vehicle has carried out, and then perform diagnosis, and stores results of the diagnosis in a diagnostic result database [0035] which means for the information to be communicated to a database, it is implied that there is a communication module to perform such function], [Arora et al.; communicating vehicle information via a communication  module 204 communicated to at least a processing server; Fig 1-2]
As per claims 5, 19 Uchida as modified wherein the battery-critical event is identified using the central server. [Uchida et al.;  a terminal 110B so as to call up information that includes results of determination of an abnormal cell or module and also characteristics thereof, from the database 104A, and to display the information on a monitor screen of the terminal 110B.  Besides, the maintenance-repair shop, such as a 
car dealer or the like, operates another terminal 110C so as to calculate the remaining service life of the battery as a whole at the time of the replacement of one or more of the modules of the battery on the basis of the diagnostic results stored in the database 104A, and so as to access a database 104B and display the result of determination about the remaining service life on a monitor screen of the terminal 110C. [036] Furthermore, paragraph [0038] states…” information accumulation portion 104 that accumulates degradation information regarding the battery which the battery diagnosis portion 102 has diagnosed”. Thereby, a dealer from one of the portal computers 110 may query such information degradation of the battery and whether needs replacing.  
As per claims 22, 24 and 26, Uchida as modified discloses wherein the one or more environmental condition sensors comprise: 
a humidity sensor; a temperature sensor; a barometric pressure sensor; a magnetic sensor; a shock and/or vibration sensor; or a combination thereof; and
wherein the one or more environmental conditions in, around, or otherwise associated with the battery of the vehicle comprise: a humidity level; a temperature level; a barometric pressure level; a magnetic field;a shock and/or vibration level; or a combination thereof. [inter alia: Landolsi et al.; at least ONE of temperature, humidity, pressure, accident (for a PHOSITA, magnetic and vibration sensor are used for such events); 0048]
	

Claims 6, 13, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. [Publication No. 2011/0218703 A1] in view of Arora et al. [Publication No. 2019/0287140 A1] and further view of Landolsi et al. [Publication No. 2018/0204393 A1] and further view of Maeda et al. [Publication No. 2013/0278221] and further view of Yang et al. [Publication No 2019/0217716 A1] and even further view of Fan et al. [Publication No. 2017/0358168 A1].

As per claims 6, 13, 20, 21, Uchida et al. as modified discloses wherein the information associated with the detected one or more operating parameters of the vehicle is communicated, via the network and to the central server [inter alia; The battery diagnosis portion 102 measures the state of a battery of the vehicle 10, or reads out results of measurements that an ECU of the vehicle has carried out, and then perform diagnosis, and stores results of the diagnosis in a diagnostic result database. [0035] Thereby, Uchida’s teaching of collecting battery measurements from the vehicle and then storing said measurements in one or more relevant databases, this process to a person of ordinary skill in the art is similar to the claimed expression “communication over a network to a central server” information to a about a vehicle.
Uchida as modified does not disclose a recharging, using a charging station, the battery of the vehicle; and 
wherein the information is communicated via the network and to the central server, using the charging station. 
However, Yang et al. discloses a recharging, using a charging station, the battery of the vehicle; and [vehicle being recharged using the charging station 58; Fig 2] 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Uchida as modified and Yang et al. because all references are in the same field of endeavor. Yang’s teaching of charging station for charging a battery would enhance Uchida's as modified system by allocating charging stations along specific location allowing electric vehicles to fuel with electric charge so may travel longer distances thus improving electric car usability. 
Uchida as modified does not appear to discloses wherein the information is communicated via the network and to the central server, using the charging station. 
However, Fan et al discloses wherein the information is communicated via the network and to the central server, using the charging station.[inter alia: method of conducting a transaction 300 using the decentralized transaction settlement system 100 described herein.  According to aspects of the disclosure, a transaction may be initiated 301 by an electric vehicle at a charging station.  In order to initiate the charging transaction, the electric vehicle sends a digital signature, together with its private key to the wireless charging station.  Each electric vehicle has a private key and can use it as its own identity.  The digital signature may be generated by software utilized by the system in such a way that together with the private key, this signature can be verified by a so-called "public key".  After the transaction initiation, it is broadcast to all wireless charging stations and distribution system data centers for verification; 0026, Fig 1] 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Uchida as modified and Fan et al. because all references are in the same field of endeavor. Fan’s teaching of vehicle information is communicated via a network to one or more charging station would enhance Uchida's as modified system by validating vehicle information using one or more charging stations by creating a transaction settlement system for electric vehicle charging by more effectively managing electric supply. 
Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. [Publication No. 2011/0218703 A1] in view of Arora et al. [Publication No. 2019/0287140 A1] and further view of Landolsi et al. [Publication No. 2018/0204393 A1] and further view of Maeda et al. [Publication No. 2013/0278221] further view of Haas et al. [Publication No. 2017/0088001 A1]. 
As per claims 7 and 14, Uchida as modified discloses method further comprises communicating, via the network and to the central server, information associated with the identified battery-critical event. [[inter alia: the voltage value of the battery 11 is measured by the voltage sensor 42, and the current value is measured by the current sensor 43, and the current value and the voltage value are sent to the battery ECU 44.  The battery ECU calculates a state of charge (SOC) of the battery 11 on the basis of the current value and the voltage value [ 0044] associated with the battery of the vehicle 10 [ Figs 2-3] The battery diagnosis portion 102 measures the state of a battery of the vehicle 10, or reads out results of measurements that an ECU of the vehicle has carried out, and then perform diagnosis, and stores results of the diagnosis in a diagnostic result database. [0035]
Uchida as modified may not distinctly discloses wherein the battery-critical event is identified using the charging station. 
 
However, Haas et al. discloses wherein the battery-critical event is identified using the charging station. [0018; the EVSE charging station can also gather metering information from each circuit branch or multiple loads on the load center and use this information to determine the power source for the EV. Furthermore, [0026] The EVSE charging station 12 may include a meter 21b that is operable to receive charging information 24, such as a current level from a sensor and/or a voltage level from a voltage tap in the EVSE charging station 12.  The meter 21b which gathers metering information 26 from one or more sources such as a load center may also function to calculate one or more additional usage parameters from the metering information 26, such as charge power usage or charge energy usage from the measured values of charge current and/or charge voltage.

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Uchida as modified and Haas et al. because all references are in the same field of endeavor. Haa’s teaching of identifying critical battery events at a charging station would enhance Uchida's as modified system by allowing the charging station in additional to other system determining the critical battery operation, thus is would improve charging operation by having a backup checking system. 
Claims 10, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. [Publication No. 2011/0218703 A1] in view of Arora et al. [Publication No. 2019/0287140 A1] further view of Landolsi et al. [Publication No. 2018/0204393 A1] and further view of Maeda et al. [Publication No. 2013/0278221] and further view of Hirasawa et al. [Publication No. 2012/0101755 A1]
As per claims 10, Uchida as modified discloses wherein the vehicle has a control unit adapted to identify the battery-critical event.[inter alia: The vehicle battery diagnosis system 100 includes: a battery diagnosis portion 102 that is connected to the vehicle 10 owned by a user, and that performs diagnosis of the battery[0035] [inter alia: the voltage value of the battery 11 is measured by the voltage sensor 42, and the current value is measured by the current sensor 43, and the current value and the voltage value are sent to the battery ECU 44.  The battery ECU calculates a state of charge (SOC) of the battery 11 on the basis of the current value and the voltage value [ 0044]
Uchida as modified does not appear to disclose where control unit adapted to identify the battery-critical event is more narrowly construed as not being an accessory device attached to the vehicle. Meaning, Uchida as modified does not appear to disclose where the diagnostic for measuring is part of the vehicle. 
However, Hirasawa et al. discloses wherein the vehicle has a control unit adapted to identify the battery-critical event. [monitor controller for critical battery measurements such as temp, voltage and current; Fig 1]
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Uchida as modified and Hirasawa et al. because all references are in the same field of endeavor. Hirasawa’s teaching of vehicle has a control unit adapted to identify the battery-critical event would enhance Uchida's as modified system by allowing the vehicle to directly to detect critical events associated with battery without needing an additional adapter, thus improving the diagnostics of the vehicle to be more efficient. 
As per claim 17, Uchida as modified discloses wherein, when the instructions that cause the one or more processors to identify, based on the detected one or more operating parameters of the vehicle, the battery-critical event are executed, the battery-critical event is identified using a control unit of the vehicle; and .[inter alia: The vehicle battery diagnosis system 100 includes: a battery diagnosis portion 102 that is connected to the vehicle 10 owned by a user, and that performs diagnosis of the battery[0035] [inter alia: the voltage value of the battery 11 is measured by the voltage sensor 42, and the current value is measured by the current sensor 43, and the current value and the voltage value are sent to the battery ECU 44.  The battery ECU calculates a state of charge (SOC) of the battery 11 on the basis of the current value and the voltage value [ 0044], [monitor controller for critical battery measurements such as temp, voltage and current; Fig 1]
wherein the plurality of instructions further comprise instructions that, when executed, cause the one or more processors to communicate, via the network and to the central server, information associated with the identified battery-critical event. [inter alia; Uchida;The battery diagnosis portion 102 measures the state of a battery of the vehicle 10, or reads out results of measurements that an ECU of the vehicle has carried out, and then perform diagnosis, and stores results of the diagnosis in a diagnostic result database. [0035] Thereby, Uchida’s teaching of collecting battery measurements from the vehicle and then storing said measurements in one or more relevant databases, this process to a person of ordinary skill in the art is similar to the claimed expression “communication over a network to a central server” information to a about a vehicle] [Hirasawa et al.; communication unit 4 to server 20 or server 22; Fig 1]
As per claim 18, Uchida as modified discloses wherein, when the instructions that cause the one or more processors to communicate, via the network and to the central server, the information associated with the identified battery-critical event are executed, the information associated with the identified battery-critical event is communicated, via the network and to the central server, using a communication module of the vehicle. [inter alia: the voltage value of the battery 11 is measured by the voltage sensor 42, and the current value is measured by the current sensor 43, and the current value and the voltage value are sent to the battery ECU 44.  The battery ECU calculates a state of charge (SOC) of the battery 11 on the basis of the current value and the voltage value [ 0044] associated with the battery of the vehicle 10 [ Figs 2-3] The battery diagnosis portion 102 measures the state of a battery of the vehicle 10, or reads out results of measurements that an ECU of the vehicle has carried out, and then perform diagnosis, and stores results of the diagnosis in a diagnostic result database. [0035] [Arora et al.; communication  module 204; Fig 2]  [Hirasawa; monitor controller for critical battery measurements such as temp, voltage and current [Fig 1] where the communication unit 4 can communicate with at least a server 20 or server 22; Fig 1]


Remarks
Applicant's arguments filed have been fully considered and have been addressed in the rejection above. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov